UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LORI GJENASHAJ, et al.,

                                                                   ORDER
                          Plaintiffs,                              19 Civ. 4142 (WHP) (GWG)

        -v.-


CITY OF NEW YORK, et al.,


                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         With regard to the request for an extension as reflected in Docket# 51, Mr. Stone's
contention that he did not oppose defendants' December 8 application because he "understood"
that the undersigned "would schedule a conference to resolve outstanding discovery issues" is
frivolous. The Court specifically ordered him to respond to the December 8 letter (Docket # 44)
and he failed to do so. Additionally, the request for an extension is in violation of a Court Order
-Docket# 42 -which requires compliance with the Court's Individual Practices. The request
also fails to comply with paragraph l .E. While normally the Court would deny the request for
this reason alone, the Court has considered the defendants' opposition letter (Docket# 52) and
concludes that a conference would be futile. Given the approach of the holidays, the Court will
reluctantly grant the request for an extension. The documents shall be produced on January 10,
2020.

        As to any disputes that plaintiffs seek to raise, again, counsel should promptly read
Docket# 42 and the Court's Individual Practices (paragraph 2.A) .. Mr. Stone has already wasted
a good deal of the Court and opposing counsel's time. He should be scrupulous not to do so
again in the future.

       Finally, the personal attacks in Docket# 51 on defendants' counsel are unsupported and
completely inappropriate. The attacks had precisely the opposite effect on the Court from what
Mr. Stone apparently intended. They are to cease immediately.

        SO ORDERED.

Dated: December 17, 2019
       New York, New York
